                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 DAVID EARL MILLER, et al.,                      )
                                                 )          CAPITAL CASE
          Plaintiffs,                            )
                                                 )
 v.                                              )          NO. 3:18-cv-01234
                                                 )
 TONY PARKER, et al.,                            )          JUDGE CAMPBELL
                                                 )
          Defendants.                            )

                               MEMORANDUM AND ORDER

         On November 15, 2018, the Court largely denied Plaintiffs’ Motion for Temporary

Restraining Order And/Or Preliminary Injunction, granting it only with regard to their request that

their attorney-witnesses be provided telephone access during their executions. (Doc. No. 20.)

Plaintiff Miller has now filed a Motion for Reconsideration of that Order, along with a

Memorandum in Support, and a Motion for Temporary Restraining Order pending a ruling on his

Motion for Reconsideration. (Doc. Nos. 23–25.)          In compliance with the Court’s Order,

Defendants filed an expeditious Response. (Doc. No. 27.)

         “There is no explicit authority in the Federal Rules of Civil Procedure for a motion to

reconsider, but courts generally construe such motions as motions to alter or amend pursuant to

Fed. R. Civ. P. 59(e).” Boynton v. Headwaters, Inc., 2009 WL 10664878, at *3 (W.D. Tenn. May

13, 2009). Accordingly, the Court applies the standard for reviewing motions brought under Rule

59(e), under which a district court may grant the motion if there is: (1) a clear error of law; (2)

newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

manifest injustice. Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005) (citing GenCorp,

Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999)). This standard “vests significant

discretion in district courts.” Rodriquez v. Tenn. Laborers Health & Welfare Fund, 89 F. App’x



      Case 3:18-cv-01234 Document 28 Filed 11/20/18 Page 1 of 3 PageID #: 1881
949, 959 n.7 (6th Cir. 2004). The movant, however, may not use such motions to re-argue the case

or to present evidence that should have been before the court at the time the previous order was

entered. See Roger Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 395 (6th Cir. 2007)

(collecting cases).

        In support of his motion to reconsider, Plaintiff Miller alleges “changing circumstances”

and “new circumstances” in the form of “[i]nformation recently learned by Plaintiffs” that suggests

Defendants do not have the drugs necessary to proceed with Plaintiff Miller’s December 6

execution by lethal injection and will instead certify that the ingredients are unavailable and

proceed with electrocution pursuant to Tennessee Code Annotated § 40-23-114(e)(2). (Doc. No.

24 at 4–12, 21–22.) Therefore, according to Plaintiff Miller, Defendants’ requirement that he make

his election between lethal injection and electrocution the day before Defendants intend to

announce how they plan to execute him, requires him to potentially make a waiver of his rights

that is not knowing and voluntary. He argues that those circumstances give rise to a sufficient

likelihood of success on the merits of his due process claim to warrant a preliminary injunction.

(Id.)

        Defendants’ Response, however, affirmatively states that the lethal injection “ingredients

are available,” and that they “will be prepared to carry out Miller’s death sentence by lethal

injection . . . or by electrocution.” (Doc. No. 27 at 2–3.) Defendants also voluntarily agree to

extend Plaintiff Miller’s deadline to make his election until 5 p.m. Monday, November 26, 2018—

five full days after the Tennessee Supreme Court has ordered Defendant Mays to notify Plaintiff

Miller of the planned method of execution. (Id. at 3); see Amended Order, State of Tennessee v.

David Earl Miller, No. E1982-00075-SC-DDT-DD (Tenn. Jul. 10, 2018) (“No later than

November 21, 2018, the Warden or his designee shall notify Mr. Miller of the method that the



                                                2

    Case 3:18-cv-01234 Document 28 Filed 11/20/18 Page 2 of 3 PageID #: 1882
Tennessee Department of Correction (TDOC) will use to carry out the executions and of any

decision by the Commissioner or TDOC to rely upon the Capital Punishment Enforcement Act.”).

       Accordingly, the Court finds that there are, in fact, no “new circumstances” that increase

Plaintiff Miller’s likelihood of success or otherwise alter the balance of factors relevant to the

Court’s previous ruling. In all other respects, Plaintiff Miller’s motion to reconsider simply

reargues issues that the Court already considered in ruling on the Plaintiffs’ original motion for

preliminary injunction.

       Plaintiff Miller’s Motion for Reconsideration (Doc. No. 23) is therefore DENIED. His

Motion for Temporary Restraining Order pending a ruling on the Motion for Reconsideration

(Doc. No. 25) is DENIED as moot.

       It is so ORDERED.



                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                3

   Case 3:18-cv-01234 Document 28 Filed 11/20/18 Page 3 of 3 PageID #: 1883
